Title: From Thomas Jefferson to Elize Winn, 21 March 1803
From: Jefferson, Thomas
To: Winn, Elize


          
            Monticello March 21. 1803
          
          Th: Jefferson returns his thanks to mrs Winn for the Paccan nuts she was so kind as to send him; which being recieved here, and in the season for planting, he has immediately committed to the earth. he makes his acknolegements also for the flattering terms in which she is pleased to speak of his political conduct; terms far beyond it’s actual merit. he sincerely desires to direct the affairs of his country to the best advantage of all; and asks for it no reward but the approbation of his fellow citizens. he recieves it therefore on this, as on every other occasion, with a just sensibility, & prays her to accept his respectful salutations and best wishes
        